NUMBER 13-07-025-CV

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



MARY BENNET MCDOUGAL, AS EXECUTOR 
OF THE ESTATE OF DUDLEY BENNET MCDOUGAL,
DECEASED,	  Appellant,


v.


FAIN MCDOUGAL, INDIVIDUALLY AND AS 
EXECUTOR OF THE ESTATE OF BEULAH 
MARGARET MCDOUGAL, DECEASED,				Appellee.



On appeal from County Court of De Witt County, Texas.
 


MEMORANDUM OPINION

 
Before Justices Yañez, Garza, and Benavides
Memorandum Opinion Per Curiam

 
	Appellant, MARY BENNET MCDOUGAL, AS EXECUTOR OF THE ESTATE OF
DUDLEY BENNET MCDOUGAL, DECEASED, perfected an appeal from a judgment
entered by the County Court of De Witt County, in cause number 10,400.   After the notice
of appeal was filed, appellant filed a motion to dismiss the appeal.  In her motion, appellant
states that she no longer desires to appeal her suit against the appellee.   Appellant further
requests that all costs be taxed against the party incurring same.
	The Court, having considered the documents on file and appellant's motion to
dismiss,  is of the opinion that the motion should be granted.  Appellant's motion to dismiss
is granted.  The appeal is hereby DISMISSED.
							PER CURIAM
Memorandum Opinion delivered and 
filed this the 19th day of April, 2007.